DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon (KR 10-2016-0083598).
Cheon teaches an apparatus for aligning a panel (P) to which a backlight unit (BLU) is attached with sides of the backlight unit extending past sides of the panel, wherein the apparatus includes a pair of opposing guide units (200,210,220,230) and alignment units (300,310,320), wherein the alignment units may be moved to maintain a predetermined distance therebetween for alignment of the panel (See Figures; [0018]-[0034]). The panel and backlight unit read on the instantly claimed panel and optical film, respectively. The guide units and alignment units read on the instantly claimed two pairs guide units disposed adjacent to opposite sides of the panel, and the movement of the alignment units (See [0021]-[0022]) reads on the instantly claimed movement of the two pairs of guide units. More specifically, as can be seen in Figs. 1-3 of Cheon, a first guide unit (210) is arranged on an opposite side of a second alignment unit (320). These two units therefore read on one of the instantly claimed pair of guide units which are oppositely arranged and moved to maintain a proper alignment of the panel. Similarly, the third guide unit (230) and first alignment unit (310) of Cheon are oppositely arranged and are moved to maintain a proper alignment of the panel.
Regarding the plurality of bars and their orientation in claims 1 and 2, the figures of Cheon clearly show that the guide units and alignment units are longitudinally extending elements which are oriented parallel to the sides of the panels, which meets the claims. 
Claim 3 is nearly identical to claim 1, but does not recite a plurality of bars but instead recites a plurality of stoppers. The guide units and alignment units of Cheon also read on the instantly claimed stoppers. Regarding the limitation requiring that an end of each stopper does not protrude beyond a bonding surface between the panel and the film, Cheon teaches that the guide units may include a stepped portion (See Figs. 4-6; [0020]) on which the backlight sits. Such a stepped portion does not extend beyond the bonding surface between the panel and the backlight unit as claimed.
Regarding the inclined surface of claim 4, the shape of the stoppers is a routine matter of design choice which would have been obvious to one of ordinary skill in the art. In this case, the particular shape does not impart any new or unexpected result and is therefore does not patentably distinguish the claimed invention from that of Cheon.
Regarding claims 5 and 6, the figures of Cheon clearly show that the guide units and alignment units are longitudinally extending elements which are oriented parallel to the sides of the panels, which meets the claims. 

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but are not persuasive.
Applicant argues that Cheon fails to teach or fairly suggest pairs of guide units which are arranged on opposite sides of the panel because the alignment units (310, 320) are arranged on adjacent—rather than opposite—sides and because the guide units (210,220,230) are arranged on adjacent—rather than opposite—sides. Examiner respectfully disagrees. The alignment units (310,320) are arranged on opposite sides of the panel from the guide units (210,220,230). As such, each alignment unit may be paired with an opposing guide unit, such a pair reading on the instant claimed oppositely arranged guide units, as detailed above.
Applicant also argues that the claimed “bars” are different from the “blocks” of Cheon. Examiner respectfully disagrees. The term “bar” is broad in scope and is ordinarily taken to mean “a straight piece that is longer than it is wide”. Under this definition the “blocks” of Cheon—which have a length greater than their width—read on the instantly claimed “bars”.
Lastly applicant argues that the Cheon reference does not teach an inclined surface of a stopper, stating that routine optimization of stopper shape does not account for such a limitation. This argument is not persuasive because nowhere in the rejection was routine optimization mentioned. Instead, examiner maintains that deciding on stopper shape is a routine design choice which does not materially impact the functioning of the invention and therefore would have been obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARSON GROSS/Primary Examiner, Art Unit 1746